 In the Matter of DEAN HILL PUMP COMPANYandUNITED CoNsT uc-TIONWORKERS, DIVISION OF DISTRICT 50, UNITED MINE WORKERS OFAMERICA, LOCAL No. 137Case No. R-4984.-Decided November 2, 1942Jurisdiction:centrifugal pump and steam turbine manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board ; electionnecessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees, excluding supervisory and clerical employees ; stipulation as to.Mr. Benjamin E. Cook,for the Board.Mr. John J. RuckelshausandMr. Sylvester Johnson, Sr.,of Indian-apolis, Ind., for the Company.Mr. Lawrence S. Filburn,of Indianapolis, Ind., for the Union.Mr. Louis Cokin,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed, by United Construc-tion Workers, Division of District 50, United Mine Workers of Amer-ica,Local No. 137, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Dean Hill Pump Company, Anderson, Indiana, hereinfor an appropriate hearing upon due notice before Arthur R. Dono-van, Trial Examiner.Said hearing was held at Indianapolis, Indi-ana, on October 15, 1942.The Board, the Company, and the Unionappeared and participated in the hearing.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.45 N. L. R.- B., No. 48.312 DEAN HILL PUMP COMPANYUpon the entire record in the case, the Board makes the following :_FINDINGS.OF FACT1.THE BUSINESS OF THE COMPANY,Dean Hill Pump CompanyisanIndiana corporation with its-principal place of business at Anderson, Indiana, where it is engaged.in the manufacture of centrifugal pumps and steam turbines.TheCompany, uses raw materials valued at approximately $10,000'monthly, about 10 percent of which is shipped to it from outsideIndiana.The Company produces finished products valued at about$150,000 annually, approximately 95 percent of which is shipped outof Indiana.H. THEORGANIZATION INVOLVED.United Construction Workers, Division of District 50, United MineWorkers of America, Local No. 137, is a labor organization admitting-. to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION-The Company refuses to recognize the Union as,the, exclusive rep-resentative of the Company's employees until such time asit is cer-tified by the Board.A statement of the Regional Director; introduced into evidence atthe hearing, indicates that the Union represents a substantial num-ber of the employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, excludingsupervisory and clerical employees, constitute a' unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-iThe Regional Director reported that the Union presented 15 membership application=cards bearing apparently genuine signatures of,persons whose names appear on the Com-pany's pay roll of July'28, 1942There are approximately 30 employees in the unithereinafter found to be appropriate. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in, the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dean Hill PumpCompany, Anderson, Indiana, an -election by secret ballot shall beconducted as early as possible, but not later than thirty (30) claysfrom the date of this Direction; under the direction and supervisionof the Regional Director for the Eleventh Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by United Construction Workers, Division of District 50,United Mine Workers of America, Local No. 137,J or the purposesof collective bargaining.